         Case 1:18-cr-00345-JEB Document 1-1 Filed 11/20/18 Page 1 of 1



                                   STATEMENT OF FACTS

        On or about November 19, 2018, at approximately 1:04, p.m., members of the Prince
George’s County Police Department (PGPD), the Fairmont Heights Police Department and the
Metropolitan Police Department (MPD), were in pursuit of a vehicle, driven by the defendant
Marcell Ennis. That vehicle had been taken in an armed carjacking earlier on that same morning
in the District of Columbia. During the pursuit the defendant crashed the vehicle in the area of 101
41st Street, NE, Washington, DC. Officers pursued the defendant and saw him get into a Toyota
pickup truck occupied by the two complainants in the area of 4053 Benning Road, N.E.,
Washington, D.C. The defendant pointed a silver revolver at the complainants and ordered them
to drive, saying “Drive the truck right now! I swear to God I’ll shoot you in the face! Drive the
truck!” The complainants drove a short distance and jumped out of the moving pickup truck. The
defendant then drove away in the pickup truck pursued by the police. The pursuit continued until
the pickup truck collided with a police car and was forced to stop. The defendant jumped out of
the truck and was stopped by the police after a short foot pursuit. The defendant was placed under
arrest and a loaded Smith & Wesson .38 caliber revolver was recovered on the running board of
the pickup truck. During a post Miranda interview at the police station, the defendant admitted
that he had taken the pickup truck from the complaints while armed with a .38 caliber revolver.
The Toyota pickup truck had been transported, shipped, and received in interstate or foreign
commerce.



                                              ______________________________________
                                              INVESTIGATOR JAYME KINGSLEY
                                              METROPOLITAN POLICE DEPARTMENT
                                              SIXTH DISTRICT


SWORN AND SUBSCRIBED BEFORE ME ON THE _______ DAY OF NOVEMBER 2018.



                                              ________________________________________
                                              G. MICHAEL HARVEY
                                              U.S. DISTRICT COURT MAGISTRATE JUDGE
